Citation Nr: 0101103	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-45 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for degenerative arthritis of the cervical spine, 
status post decompressive laminectomy. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1990.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO). 

Service connection for residuals of cervical strain was 
established in an April 1991 rating decision.  A 10 percent 
evaluation was assigned effective September 1, 1990.  In a 
March 1995 rating decision, the RO assigned a 20 percent 
evaluation to the residuals of the cervical strain.  In 
October 1995, the veteran filed a claim for an increased 
rating.  In an April 1996 rating decision, the RO assigned a 
100 percent evaluation to the cervical spine disability 
pursuant to 38 C.F.R. § 4.30 from September 24, 1995 to 
December 1, 1995.  The RO denied entitlement to an increased 
evaluation for residuals of cervical strain.  The veteran 
filed a timely appeal with respect to this determination.  

During the pendency of this appeal, in a June 1998 rating 
decision, the RO characterized the cervical spine disability 
as degenerative arthritis of the cervical spine status post 
decompressive laminectomy.  A 30 percent evaluation was 
assigned from December 1, 1995.  In a March 2000 rating 
decision, the RO assigned a 40 percent evaluation to the 
cervical spine disability.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 40 percent for degenerative arthritis 
of the cervical spine status post decompressive laminectomy 
is still before the Board for appellate review.  

This matter was remanded to the RO in March 1999 for 
additional development. 
In October 2000, the veteran presented testimony at a 
personal hearing conducted before the undersigned Member of 
the Board.

Review of the record reveals that the veteran filed a claim 
for entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities in July 
1997.  In an April 2000 rating decision, the RO granted this 
claim.  Thus, that issue is not before the Board for 
appellate review. 


FINDING OF FACT

The service-connected degenerative arthritis of the cervical 
spine status post decompressive laminectomy is manifested by 
neurological findings including complaints of constant pain, 
numbness in the fingers and hands, and radicular symptoms; a 
laminectomy of the mid and lower cervical spine, mild neural 
foraminal narrowing at C4-5, C5-6, and C6-7, and disc 
desiccation at all levels; and objective findings of 
characteristic pain on motion, muscle spasm, and tenderness 
with little intermittent relief, which is productive of 
pronounced disability.    


CONCLUSION OF LAW

The criteria for a 60 disability evaluation for degenerative 
arthritis of the cervical spine status post decompressive 
laminectomy have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability evaluation 
in excess of 40 percent for his service-connected cervical 
spine disability.  In the interest of clarity, after 
reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issue on appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The schedular criteria

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000). 

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae. 

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 


Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A November 1990 VA X-ray examination of the cervical spine 
revealed mild decreased cervical lordosis.  

A September 1994 VA examination report indicates that the 
veteran reported that since the back injury in service, he 
has had problems with his neck and upper back.  He reported 
that lately, his neck had been giving him more problems.  
Thew veteran described having constant tingling and numbness 
in the right hand.  He reported that his physicians were 
contemplating surgery on his neck soon.  

Physical examination revealed that the veteran was not in 
acute distress.  Postural abnormalities were detected; the 
veteran slightly stooped forward while ambulating and less of 
right arm swing was noted.  There were no fixed deformities.  
There was some paravertebral muscle spasm associated with 
movements of the cervical spine.  Range of motion of the 
cervical spine was forward flexion to 10 degrees, backward 
extension to 10 degrees, left and right lateral flexion to 20 
degrees, and rotation to left and right to 20 to 30 degrees.  
Regarding whether there was objective evidence of pain, the 
examiner indicated that there was severe pain and 
paracervical muscle spasm associated with movements of the 
cervical spine.  The veteran had some weakness of the right 
upper extremity with pain and paresthesia.  There was 
decreased grip and strength in the right hand compared to the 
normal grip and strength in the left hand.  There was 
tenderness over the lower cervical spine.  Deep tendon 
reflexes were 1+ all over.  Gait revealed no significant 
abnormalities.  X-ray examination of the cervical spine 
revealed minimal degenerative changes.  The diagnosis, in 
pertinent part, was degenerative spondylosis of the cervical 
spine with right cervical radiculopathy and right carpal 
tunnel syndrome.  The examiner indicated that the June 1994 
electrodiagnostic examination findings were suggestive of 
right C7-C8 radiculopathy, right median nerve and right ulnar 
nerve segmental neuropathy, and right carpal tunnel syndrome.  

VA hospitalization records dated in September 1995 indicate 
that the veteran underwent a cervical decompressive 
laminectomy from C4 to C7.  It was noted that the veteran had 
a history of pain in the upper neck and diffuse weakness in 
all extremities with paresthesia and hyperreflexia.  Magnetic 
resonance Imaging (MRI) demonstrated severe cervical stenosis 
C4 to C7 with foraminal compromise, bilaterally, at the C5 
and C6 roots.  The diagnosis was cervical myeloradiculopathy.  

In an October 1995 statement, the veteran stated that he was 
entitled to a 100 percent rating for his cervical spine 
disability. He stated that his physical activity was very 
restricted and he was in constant pain.  The veteran stated 
that he could no longer work or hold a job.  

A October 1996 VA examination report indicates that the 
veteran reported having pain in the neck with radiation down 
both arms and intermittent numbness of the right and left 
hand.  The veteran reported having daily pain and a difficult 
time sleeping.  He has been unable to work since 1994.  He 
was formerly an electronic technician.  The veteran currently 
took nonsteroidal antiinflammatory drugs.  It was noted that 
nerve conduction studies in February 1995 revealed right 
carpal tunnel syndrome but no evidence of cervical 
radiculopathy.

Physical examination revealed that in general, the veteran 
was an uncomfortable appearing man who held his neck quite 
stiff.  He seemed to be in a moderate amount of discomfort 
today.  He had tenderness in the middle one third of the 
posterior neck.  His grip was equal bilaterally but was 
weaker than normal.  The veteran had a postural abnormalities 
in that he held himself with his neck very stiff.  The 
musculature of the neck appeared normal.  Range of motion 
cervical spine was essentially the same as in September 1994, 
except rotation which was to 10 degrees.  There was objective 
evidence of pain on motion with pain with all the range of 
motion.  He had decreased sensation to pinprick on all 
fingers and the palmar surface of both hands.  He had absent 
triceps and biceps deep tendon reflexes bilaterally.  X-ray 
examination of the cervical spine showed evidence of an 
laminectomy at C4, C5 and C6.  The diagnosis was degenerative 
arthritis cervical spine with stenosis with severe cervical 
spinal stenosis and right carpal tunnel syndrome.  

A May 1997 neurological evaluation report by Dr. R.A. 
indicates that examination of the neck revealed clear 
evidence of a wide decompressive laminectomy at C4 to C7, 
with the absence of spinous processes at these levels.  The 
neck was held in forced flexion as a result of the 
postoperative changes.  There was severe limitation of 
cervical spine motion.  The veteran had full motor strength 
in upper levels.  Sensation was diminished.  Strength in both 
hands was diminished.  There was atrophy of the intrinsic 
muscles on both hands.  The impression was severe cervical 
myelopathy with bilateral hand weakness/numbness, residual 
left leg incoordination and clumsiness with ataxia, bladder 
and bowel symptomatology.  Dr. R.A. stated that these were 
all "long tract" signs and symptoms and were reflective of 
cervical myelopathy which had not improved following the 
surgery.  Dr. R.A. stated that the surgery did not relieve 
the chronic and residual symptoms of the myelopathy. 

In a decision by the Social Security Administration (SSA), 
the SSA determined that the veteran was disabled as defined 
in the Social Security Act as of April 30, 1994.  The SSA 
indicated that the veteran's impairments included cervical 
myelopathy, coronary artery disease and major depressive 
disorder.  The SSA determined that these impairments were 
severe.  

A May 1998 VA examination report reveals that the examiner 
reviewed the veteran's medical records.  The veteran stated 
that he had increased severity of his neck pain with 
radiation of pain in both arms and numbness in both hands. 

Physical examination revealed that the veteran was not in 
acute distress; he wore a cervical collar.  Examination of 
the cervical spine revealed that the veteran held his neck in 
forced flexion.  There was tenderness over the C6-C7 spine.  
There was severe restriction of movement to almost no 
movement.  The veteran was able to laterally flex and rotate 
the neck on the left side to about 5 degrees.  No other range 
of movements could be elicited in the neck.  The veteran's 
upper extremity reflexes were about 1+.  He had a fair to 
poor grip and strength in the right hand and fair grip in the 
left hand.  The veteran was able to ambulate slowly; probable 
mild unsteadiness of the gait was noted.  The veteran did not 
use any assistive devices for his ambulation.  X-ray 
examination of the cervical spine revealed mild degenerative 
arthritic changes with anterior and lateral vertebral body 
spurring, status post laminectomy at C4-C7.  The diagnosis, 
in pertinent part, was cervical myelopathy with status post 
C4-C7 decompression laminectomy for cervical stenosis. 

A January 1999 MRI of the veteran's cervical spine revealed a 
laminectomy of the mid and lower cervical spine; mild neural 
foraminal narrowing on the right at C4-5, bilaterally at C5-
6, and on the left at C6-7; and disc desiccation at all 
levels.   

A March 2000 VA peripheral nerves examination report 
indicates that the examiner reviewed the veteran's claims 
folder.  The veteran reported having numbness in both hands, 
worse on the right; intermittent popping type feeling in the 
neck, and an electric-type pain radiating throughout the 
body.  He reported that the neck discomfort was aggravated by 
prolonged standing and he intermittently needed to lay down 
to take pressure off his neck.  He currently took no 
medications for neck discomfort.

Physical examination revealed evidence of a cervical 
myelopathy primarily affecting the bilateral upper 
extremities.  He had mild weakness to the hand intrinsics 
bilaterally.  He had evidence of muscle atrophy bilaterally.  
Neurological examination revealed increased tone in the 
bilateral upper extremities.  Strength testing was 5/5 at the 
deltoid and 4/5 at the bilateral biceps and triceps.  Hand 
intrinsics were 4/5 bilaterally.  There was evidence of 
muscle wasting bilaterally in the hand intrinsics.  Sensation 
was diminished bilaterally in the upper extremities primarily 
in the hands to temperature discrimination and pinprick.  
Coordination was normal.  The diagnosis was cervical 
myelopathy.

A February 2000 VA orthopedic examination report indicates 
that the veteran stated that he had numbness in the hands, 
pain, weakness, stiffness, fatigability and lack of 
endurance.  He did not take any pain medication because of 
his stomach.  He had periods of flare ups, which were 
precipitated by staying up too long.  He reported that if he 
stayed up more than six hours during the day, his neck 
bothered him.  He used a cervical collar in the past.   

Physical examination revealed that motion stopped when pain 
began.  There was objective evidence of painful motion, 
spasm, weakness and tenderness.  There were no postural 
abnormalities.  Musculature of the back was satisfactory.  
Neurological abnormalities consisted of no reflexes illicited 
in the upper extremities.  Range of motion of the cervical 
spine revealed forward flexion to 15 degrees, backward 
extension to 6 degrees, and flexion to the right and left to 
10 degrees.  The diagnosis was degenerative joint disease 
from post cervical diskectomy with no loss of function due to 
pain, confirmed by X-ray.  The examiner stated that the 
veteran had slightly diminished hand grip on each side with 
numbness.  The examiner indicated that the lower extremity 
complaints and bladder complaints were less likely than not 
related to the cervical pathology.

At the hearing before the undersigned Board Member in October 
2000, the veteran stated that he did not take medications for 
his cervical spine disability because the medication would 
make him sick or would knock him out for 12 hours.  [Hearing 
transcript, page 7].  The veteran stated that his neck does 
not turn like it used to after the surgery.  [page 9].  He 
was only able to sleep two to four hours at a time due to the 
neck disability.  [page 12].  The veteran indicated that he 
had constant pain all the way down to the fingers and he did 
not have true feeling in his fingers.  [page 13].  The 
veteran indicated that he has learned how to live with his 
pain.  [page 15].  He stated that he got really tired after 
sitting for three or fours hours.  [page 15].  

Analysis

Initial matters

Initially, the Board concludes that there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  The 
veteran and his accredited representative have been accorded 
the opportunity to present evidence and argument in support 
of the claim.  

The Board finds that the statutory duty to assist has been 
satisfied.  There was been a previous remand by the Board in 
this case, in march 1999, which has been acted upon by the RO 
and which has resulted in ample medical and other evidence 
being associated with the veteran's claims folder.  
Cf. Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
notes that the veteran was afforded VA examinations in 
October 1996, May 1998, February 2000, and March 2000.  
Pertinent treatment records were obtained.  The Board is 
aware of no additional evidence which may be pertinent to an 
informed decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a personal hearing.  

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 

Discussion

The RO assigned a 40 percent evaluation to the veteran's 
service-connected degenerative arthritis of the cervical 
spine, status post decompressive laminectomy under the 
provisions of Diagnostic Code 5293 [intervertebral disc 
syndrome].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  


The Board finds that the veteran's service-connected 
degenerative arthritis of the cervical spine status post, 
decompressive laminectomy is most consistent with the 
application of Diagnostic Code 5293, and that diagnostic code 
is the most appropriate.  The veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5293.  The veteran's cervical spine 
disability is manifested principally by symptoms usually 
associated with degenerative disc disease, such as pain on 
motion and cervical radiculopathy.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5293.  

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  

The medical evidence of record demonstrates that the veteran 
has neurological findings appropriate to the site of the 
diseased discs in the cervical spine.  Review of the record 
reveals that degenerative spondylosis of the cervical spine 
with right cervical radiculopathy and right carpal tunnel 
syndrome was diagnosed in September 1994.  Electrodiagnostic 
examination findings were suggestive of right C7-C8 
radiculopathy, right median and ulnar nerve segmental 
neuropathy, and right carpal tunnel syndrome.  The VA 
examination report dated in September 1994 indicates that the 
veteran had complaints of tingling and numbness in the right 
hand.  In September 1995, cervical myeloradiculopathy was 
diagnosed based upon MRI findings.  

Review of the record further reveals that the veteran 
underwent a cervical decompressive laminectomy from C4 to C7 
in September 1995, but the surgery did not relieve the 
chronic and residual symptoms of the myelopathy.  The 
evidence of record shows that the veteran continued to have 
complaints of numbness in the hands with radiation of pain 
down the right arm after the surgery and there were objective 
findings of neurological findings appropriate to the site of 
the diseased disc.  The October 1996 VA examination report 
indicates that there were objective findings of decreased 
sensation in the fingers and hands.  The veteran had absent 
triceps and biceps deep tendon reflexes bilaterally.  The May 
1997 examination report by Dr. R.A., a neurologist, stated 
that the veteran had cervical myelopathy with bilateral hand 
weakness and numbness.  Dr. R.A. indicated that the veteran's 
symptoms were not relieved by the surgery in 1995.  The May 
1998 VA examination report indicates that the veteran 
reported having increased severity of the radiation of pain 
in both arms and numbness in his hands.  

The Board also points out that a January 1999 MRI of the 
veteran's cervical spine revealed a laminectomy of the mid 
and lower cervical spine; mild neural foraminal narrowing on 
the right at C4-5, bilaterally at C5-6, and on the left at 
C6-7; and disc desiccation at all levels.  The March 2000 VA 
neurological examination report indicates that the veteran 
continued to have complaints of numbness in the fingers and 
hands and the radiation of pain down the arm.  Physical 
examination revealed evidence of cervical myelopathy 
affecting both upper extremities with mild weakness of the 
hand instrinsics, atrophy, and diminished sensation in the 
upper extremities.   

The medical evidence of record shows that the veteran's 
cervical spine causes characteristic pain on motion.  The VA 
examination reports dated from 1994 to 2000 consistently show 
that the veteran reported having constant pain in the neck 
due to the cervical spine disability.  The VA examinations 
reports indicate that there was objective evidence of pain on 
motion.  For instance, the September 1994 VA examination 
report indicates that the examiner found objective evidence 
of severe pain associated with the movements of the cervical 
spine.  It was noted that the veteran was slightly stooped 
forward while ambulating.  VA hospitalization records dated 
in September 1995 indicate that the veteran had a history of 
pain in the upper neck.  The October 1996 VA examination 
report states that there was objective evidence of pain with 
all ranges of motion.  It was noted that the veteran held 
himself with his neck very stiff and seemed to be in a 
moderate amount of discomfort.  The May 1998 VA examination 
report indicates that the veteran had severe to almost no 
movement of the cervical spine.  The veteran reported having 
increased severity in his neck pain.  The February 2000 VA 
examination report indicates that the cervical spine motion 
stopped when the pain began; forward flexion was to 15 
degrees, extension was to 6 degrees, and lateral flexion was 
to 10 degrees.  

The evidence of record shows that the veteran took medication 
for the neck pain in 1996.  However, the February 2000 VA 
examination report indicates that the veteran did not take 
any pain medication due to his stomach.  At the hearing 
before the Board, the veteran verified that he did not take 
medication because it made him sick and it would knock him 
out for 12 hours.  The veteran also indicated that he has 
learned to live with his pain.  The Board finds that the 
evidence of record shows that the veteran had very little 
intermittent relief from the neck pain. 

There is medical evidence of record of muscle spasm.  The 
September 1994 VA examination report indicates that there the 
veteran had paravertebral muscle spasm associated with 
movements of the cervical spine.  The February 2000 VA 
examination report also reflects objective findings of muscle 
spasms.  The VA examination reports dated in September 1994, 
October 1996, May 1998, and February 2000 also reflect 
findings of tenderness over the lower and middle cervical 
spine.    

In light of the above evidence, the Board finds that the 
evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  The medical evidence of record, which 
has been discussed above, establishes that the veteran has a 
pronounced cervical disability.  Consequently, the Board 
finds that a 60 percent evaluation is appropriate under 
Diagnostic Code 5293, and the veteran's claim is granted.   

Application of other diagnostic codes

As discussed in detail above, the Board believes that 
Diagnostic Code 5293 is the most appropriate for rating the 
veteran's service-connected disability.  Moreover, a 
disability evaluation in excess of 60 percent is not 
available is not warranted under Diagnostic Code 5290 
[limitation of motion of the cervical spine], which is also 
potentially applicable.  
DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected cervical spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206. 

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation for intervertebral disc syndrome of the 
cervical spine under Diagnostic Code 5292, which is the 
maximum allowable rating.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85. 

Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

Review of the record reveals that service connection is 
established for the neurological disorders of the upper 
extremities which are caused by the service-connected 
cervical spine disability.  In a June 1998 rating decision, 
service connection was established for right median and ulnar 
nerve segmental neuropathy with right carpal tunnel syndrome.  
A 10 percent disability evaluation was assigned from October 
6, 1995.  In March 2000 rating decision, service connection 
was established for left median and ulnar nerve segmental 
neuropathy with carpal tunnel syndrome.  A 10 percent 
evaluation was assigned from October 6, 1995.  Thus, the 
identified disabilities of the veteran's upper extremities 
have previously been service connected.  The Board finds that 
the veteran does not have any other neurological deficiency 
so as to warrant a separate disability rating under a 
diagnostic code pertinent to neurological disorders.  See 
Esteban and Bierman, supra.    

Conclusion

In summary, a 60 percent disability evaluation for the 
service-connected degenerative arthritis of the cervical 
spine status post decompressive laminectomy is warranted, for 
the reasons and bases described above.  The Board concludes 
that the evidence supports the veteran's claim for an 
increased rating, and the benefit sought on appeal is 
accordingly granted.  


ORDER

Entitlement to a 60 percent disability evaluation 
degenerative arthritis of the cervical spine status post 
decompressive laminectomy is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

